Case 4:20-cv-00896-ALM-KPJ Document 20-7 Filed 12/28/20 Page 1 of 5 PageID #: 176




      1
                                         Exhibit F
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                             59
Case 4:20-cv-00896-ALM-KPJ Document 20-7 Filed 12/28/20 Page 2 of 5 PageID #: 177




      1   Help

                                                                                                                                                                                                                                             Tue. Oct 20,2020 819:15PM
      2   Michael Moates <midiaelJrioatfisgifcenafratiYeliTCs.org
          To. Cafo!,n Everson <caro!yngfo axri>

            Canjiyn,
      3     F sl, let rr« say thank you for 83 the help you've gSw me n tr.e past Ton il I am in te s and my mother was crying earier. We've tost a3 d my gh s hool hotos because Facebook doatted my account It's rr.y understand ig that this might be an error gr en
            so e of my coSeagues v,tio ha-ve had I sues and ha them reslcned. ot to mention I had issues with my account last wee when I subm'ded a teket to me a su pevt t ey sa J y account as hi good stan ing, hoi orfy ave I lost y memories whi h I hod dear
            to m heart y age with my fans over 195*; is also gore. Can you please help e get t is faed?
      4     It's y I e. m job. and l am esperate fo help
            My accoir.ts are
             tt s /.'wA wfecebock.ccmtrea'nud'B lTioates (proOe)
      5      aps .'Awlacetook.com.'md a&'smoatfisl age)
             a sr'.vwwirLstag aTiccmi'mchiaaismoatos
            T anks,
      6
      7   Carolyn Everson <caf lyrgfD.com> \ .ed, Oct 21,2020 at 0.18 A.,1
          To, hfechael Moates <rrichael.mo3 .esgt eftarTatnx&Te$.org>
          Cc: Meghan Orbe <mcrte@fD.com>. Conrad Gtson <cfg@fb.c«n>

      8
            Loo ing into it as we spea Meg, m bus ness tee and Conra w l be on ths as well
      9     So sorry this happered hopr.g for some resolu ai



     10
          Conrad Gibson                                                                gg b.com* WkJ' 0ct 21 •2020 3:6 30 m
          To. fAdiae! Moates <mchael.moatesgthei-BrratiYeaTes.o g>
     11     Carolyn and Meg to BCC
            Hi M-chaeL m get stated on U nght away. Can you please a vise t e email addre s that was associated wt the sab'ed Faceboo account?
     12     Chee s,
            Conrad

     13     Conrad Gibson
            Global Business Group
            225 a k A en e South, 1Qn fioor, N w Yo k, NY 10903
            Facetcok | MobSe * l W1485 ;-534 | £mi c -gglb.mm
     14
                   On Oct 21.2020, at 7:18 A)4 Carol,n Everson caro' a.r b c oi> wto b

     15
     16   Michael Moates mchaet.m atesg hena atrvelms or >                                                                                                                                                                                   We , Oct 21.2020 at 8 27 M
          To Ccwvad GiKon <cfggft>. om>
     17     Miihati f.toatjsgincnarrat.vt .me:, o-c
            Thank you s much!

     18     Sent fro my iPhcre

                   On Oc! 21,20 ,8t 6:31 A/4 Coive Gison Cvm> rote.
     19               Caro,yn an Meg to BCC

     20
          C nra Gibson <cfg§fb com>                                                                                                                                                                                                          We . Oct 21,2020at830AM
          Tc ffehael /.bates <mchae! nvoatesgtlwnamadvet -es org>
     21
            Thanks (Achae III e in touch once I have an u date from toe account team.

     22      Conr.i;: Gibtni-


     23      22 P r / u-t r c,. -i.; f.-/- ¦¦ V. '¦ . I

     24
     25
     26
     27
     28

                                                                                                                                         60
Case 4:20-cv-00896-ALM-KPJ Document 20-7 Filed 12/28/20 Page 3 of 5 PageID #: 178




                                                                                                                                                      Wed, Oct 21,20M at 9:01 AM
      1   Michael Moales <n¥chasl.troa!e5gfl» ajT3b\'etin»s &,g>
          To. Conrad Gison < 9gft.c0m>
           Okay, l.'ocft appreciated. Do you have sn ex ecte Ime frame? I'm sorry. I rei7/ hope ft's not somelr g I did.:(
      2     Sentfn rirri iPhcce


      3           On Oct 21,2020, at 8:47 AM, Conrad Gfcson cefggft cotu* vrrote:


      4           Ihariks, K'a iael' 1 ii be in tojch crce I ha're an update frtm the accujnt teari.


      5           Conrad Gibson

                  < ,V.. L'1..: Q< .:
      6
                             r:. ." f: !' v                    ;v        ' '

      7            Face cdl' f.' u'.?,t y           l i- l'.-:. c gSftcc.T



      8                mageOOl.gift


      9
                                                                                                                                                      Wed, Od 25,2020 a!301 PM

     10                                                       m <cfggft.com'

            Ccf.rad,
     11     Quid: ques&oo ft e we sort th's out wdl a'J of my ata be preserved? Also, do you haw an idea on tming

            Thanks,
     12     Michael
            Ser.t from my iPhone
     13
                   On Oct 21,2020, at 6:18 AM, Caro n Everso caxfyn gft corr> wrote:

     14
     15
          Conrad Gibson dggft.com>                                                                                                                    Wed, Oct 21,2020 at 4:47 PM
          To: Mschaei Moates <mi-*3fii.moatesgft6n.arratrretmes.org>
     16
            Carotjn and Meg to BCC
     17
             Hi Mch el! No updates just yet, but I can assure you the tea is wo king on tns ai Ifl revert bac as seen as I a e a iHonal in'orma o .

     18
             Cheers,
             Conrad
     19
             Germ'd Gibson
     20
     21      2 P,rt- n cFui'li ¦: ¦:•: r.c.-.

             Facc-bo: 'l";t t:' l'./: Fr n cftgfccoT:

     22
               ¦tCEBOOK
     23
     24      From: Michael Moates <michael.mo21es@tl1en3rratrvet1mss.org>
             Date: Wednesday, October 21,2020 at 4:01 PM
             To: Carolyn Everson <carol n@fb.com>
     25      Cc: Meghan Or e <mo be@fb cont>, Conra Gibso <dg@fo.com>
             Subject: Re: Hetp

     26
     27
     28

                                                                                                                                        61
Case 4:20-cv-00896-ALM-KPJ Document 20-7 Filed 12/28/20 Page 4 of 5 PageID #: 179




                                                                                                                                                                                                                                                    Fri, Oct 23,2020 at 5:37 AM
      1   Michael Moates <mic 3el moatBs@i enan-ativeti-nes.org:>
          To: Conrad Gibson <dg fo.com>, Carolyn Ever on <carolyn@fo.com>
           Conrad,
      2    I knew the team is stil working on my account owever, I wante to share a te pieces of information with y u.
            First, I was aving issues w my account the week before a was shirt down and I s bmitted a ticket to the me4a porta! asking for assistance to e si e I as in c mp ianc and as t l by Facebook s support tea t at y ages were in good standing * The
      3     support number fo txir reference is 685631522349360.
            Secondly, I have ut nearly SIO.ODO in a s on FB since May of this year. I paid Facebook $1500 the day before m account was disab'ed and was inaKe to use the mone I paidfovesfed in ads.

      4     Thrdf , a ound 50 college students ho work for my 5G1(c}3 non-profit charity depend on m abSty to are access to our F8 pa es. They are news inte s who rits for m organization and get pub ishe so the ca ea college credts. This has been
            cfetrimental to them and me. I a not su e what to teli them or m staff at this time. We are going on da four and I am onderin if I should tel them to eek other oppertu tes.
            I reaSy nee an u date so I ca mo e forward Ptease. please help me et this r solve . It s not only personal to my family and I ue to m person ! ictures and ata but also to my students and organization.
      5     Michael


      6   Conra Gibson <cf §fo.com>                                                                                                                                                                                                                Fri,Oct 23,2020 at 11:22 AM
          To: Michael M ates <mkhael.moatesgt enarTativetimes org>
          Cc: Meghan Orbe < rorb @fb.com>, Carolyn Everson <ca o m@fb.com>
      7
            Hi Mchaei,

      8      p logies for toe elay as I o ke ith our team on our reguest. I hear back this morn ng and it seems t at your accounts were isabled ermanently and, due to poScy gui elines, they are unable to share why the accounts were eactivate . I a so sorry t is
            happene to you I as e for more information, but they were unable to share with me. I ish I could give you a better explanation, but unfortunately e have these rufos in p'a:e to rotect a user's privacy. I know t at ou ha a tot rf p otos saved to our accounts
      9     that you wa te to access The provide me w th toe fof wrng mformatem o how to request data from a ose account:



     10      He can learn about wfiaf M s of da fa are ava lable to h m, and ow to access A via the follow ng fats. If he is sW havfog issues accessing his data, he can also cor/act u through these tanks and we'd be happy to assist further.

             ht1. S'/(,,v, ,v;f2cet-c-o rorr/nc'p. rcrf3*.t:ig0237£35520<l53_
     11       tt s://hE'p mstagram co rr/contec'. '5055359731 ?6353_



     12     Also atta hed is a screenshot showing t e step he can take to request ata for ( a c unt u hg t links atxr.e.'


     13     Again, I a so sorry this a ened to your accounts. If there is anything els please let me now.


     14     Cheers,
            Conrad

     15
            Ccnrsti Gihscm

     16
     17
     18                                                 Screen Shot 2020-10-23 at 12.23.54_PM[31. ng
                                                        152K

     19
            ichael Moates <m:<±ael cates@thenarratjveGTes.org>                                                                                                                                                                                     Fri, Oct 23.2020 at 12.01 PM
     20    To: Conrad Gibson <cfg@fo.com>
           Cc: Meg an Orbe < cxb @f .com>, Carolyn Evers n <card n@fo.cwn>
             Conrad,
     21      I ha e a cou le of questions. First, hen I Pic on toe bnks you sent to g t my ata it says page not found. This oes 't work. Ar sug estions on that front?
             I ave to tell y u and I mean no isres ect but I dont befeve I have done anything wrong. I te'seve I am berg targete . I haven't one anything questiona l , i nee to know hat the l gal serv.e process is fo Fa ebook.
     22
             Thanks,
             Michael
     23
           Conra Gib on e ggfb.conp                                                                                                                                                                                                                 Fri, Oct 23,2020 at 2.02 P
     24    To: Mic ael Moates <rrtch3 .moates t enarratoeimesor >

             Hi Mc aeu
     25
             1 a checking on a new fin as well as our seco question. 11 crcle bad; ith an up ate ASAP.
     26
     27
     28

                                                                                                                                              62
Case 4:20-cv-00896-ALM-KPJ Document 20-7 Filed 12/28/20 Page 5 of 5 PageID #: 180




      1   Conrad Gibson <rf9@fb.c0m>
          To: Michael Moates <m ta moeles§ll ff3faetme$.or9>
                                                                                                                                                                                                                                        Sal Oct 24,2020 at 9.38 Mt

          Cc: Meghan Orfce <rrorbe@fb.aHn>, Caro,yn Everson <carctyn@fb.com>, Cowad Gibson <cfg@fc.com>
      2
           HiMchael

      3
              ofccies, these tek% brfow are active (the orig al Ink had a space on the end that was reeing you to the error page):
      4
               • FB Lin : h 7f.$' / vr,fa:e oo ccm.'heip/cwtKt l 80237685820953
      5        • IG lin : hrps:.'/hrf instagra Jm.,con!3':t,505535973176353



      6    Regarding an a eal information shorfd have been em&fod to the emal ad ess associat d with the accounts with snstructicm to appeal this edsfon. You can a'so fin t at information ere as wet Hc!p Center resources, . Ape gies again, twt I was not
           gven any s ecie informs ton as to w y foe account was dsable as they do rot s are t is informa ton to protect user p ivacy

      7
           Cheers,

      8    Conrad


      9    Conrad Gibson

            Exr; •j i .f: At'i ta'A to Cmtfo Everr.o .! GCor 3;ia rio1 •: :o;r
     10
            225 Paik Avenue So t 0 ffoy. mvY rk f, v 'iCCo

     11     Factbook Ifot . •; kot.-ti A-CA'; E/n; cfg@fo.com


     12
     13
     14    From: Michael Moates <michael.moates@il19narraiivelime3.or9>
            Date: Friday, October 23,2020 at 1:02 PM
           To: Conrad Gibson <c1g@fb.com>
     15
     16
          Michael Moates <micfiael.irtoates@thenafrafrre6 es.0fg>                                                                                                                                                                     Sal. Oct 24,2020 3110:36 AM
     17   To: Conrad Gibson <cfg@fo.com>
          Cc: Meghan Qrbe < orbe§fb.com>, Caro yn Everson <caro!)n@f .com>

           Conrad,
     18
            I'm not tr g to be diffierft but I didn't receive a y email a ut an a p al.:(

     19    Se t Ir n my iPhone


     20   Conrad Grbion <cfg§ib.com>                                                                                                                                                                                                  Sat Od 24.2020 a! JW4 AM
          To: Mi ael Moates <m rf\aei. oates@then3rTa5vebmes.o g>
          Cc: Meghan Orbe <rrtofte@fba>m , Carot n Evason <caml)to@?b.com>
     21
           Sorry about tea Mchael. The informaton in the e'p ce ter wil ave the same Hormaffon teat would ave been to the ema l. Ywj can ind it here: ._H?'p Center resource" .
     22
     23
     24
     25
     26
     27
     28

                                                                                                                                     63
